Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 11, 12, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YERRAMALLI et al. (US Pub. No: 2018/0124770 A1).
	Regarding claim 11, YERRAMALLI et al. teach a method of wireless communications (see Abstract and Fig.6), comprising: determining a first set of parameters associated with operation in a shared spectrum, the first set parameters being based on a first channel bandwidth (see para [0012] wherein the UE transmits uplink transmissions in a plurality of transmission units and hops frequency bands in a first pattern across frames based on a base station hopping pattern and further hop in a second pattern across transmission units within the base station's channel occupancy within a frame & also see para [0112] wherein when a signal is above an Energy Detect (ED) level/threshold, then the frequency may be skipped and is not counted, is mentioned (that includes determining a first set of parameters/frequency hopping pattern/duration of channel occupancy/Energy Detect (ED) level/threshold), see para [0013] wherein the uplink transmission may be received from the user equipment in the narrowband within the corresponding channel occupancy of the base station in each frame & the base station may comprise a wideband base station (that includes first channel bandwidth), is mentioned and also see para [0100] wherein wireless communication between base stations and UEs having different bandwidths while operating in the unlicensed or shared spectrum, is mentioned); performing a first listen before talk (LBT) procedure on the first channel bandwidth according to at least one parameter of the first set of parameters (see para [0112] wherein for LBT based DAA, a CCA may be based on a 0.2% observation period at the start of a dwell time with a minimum of 20 μs & when a signal is above an Energy Detect (ED) level/threshold, then the frequency may be skipped and is not counted, is mentioned and also when using LBT based DAA, if a signal is detected, a jump may be made to the next frequency in the hopping sequence provided the time for a maximum dwell time is respected, is mentioned); and responsive to a successful first LBT procedure, transmitting on the first channel bandwidth during a first channel occupancy time (COT) according to at least one other parameter of the first set of parameters (see para [0118] wherein the eNB may perform an LBT 702 & the eNB may then transmit for the duration of the frame, is mentioned and also see para [0112]).
	Regarding claim 12, YERRAMALLI et al. further teach the method of claim 11, wherein the at least one parameter is associated with a contention window size or a duration of the COT (see paragraphs [0112] wherein the device may perform eCCA with 1 to 5% of a channel occupancy time (COT), is mentioned and also see para [0113]).
	Regarding claim 26, YERRAMALLI et al. teach a device for wireless communications (see Abstract and Figures 6 &14/device), comprising: a processor (see Fig.14, processor 1404); memory in electronic communication with the processor (see Fig.14, memory 1406); and instructions stored in the memory, wherein the instructions are executable by the processor (see Fig.14 and para [0163]) to: determine a first set of parameters associated with operation in a shared spectrum, the first set parameters being based on a first channel bandwidth (see para [0012] wherein the UE transmits uplink transmissions in a plurality of transmission units and hops frequency bands in a first pattern across frames based on a base station hopping pattern and further hop in a second pattern across transmission units within the base station's channel occupancy within a frame & also see para [0112] wherein when a signal is above an Energy Detect (ED) level/threshold, then the frequency may be skipped and is not counted, is mentioned (that includes determining a first set of parameters/frequency hopping pattern/duration of channel occupancy/Energy Detect (ED) level/threshold), see para [0013] wherein the uplink transmission may be received from the user equipment in the narrowband within the corresponding channel occupancy of the base station in each frame & the base station may comprise a wideband base station (that includes first channel bandwidth), is mentioned and also see para [0100] wherein wireless communication between base stations and UEs having different bandwidths while operating in the unlicensed or shared spectrum, is mentioned), perform a first listen before talk (LBT) procedure on the first channel bandwidth according to at least one parameter of the first set of parameters (see para [0112] wherein for LBT based DAA, a CCA may be based on a 0.2% observation period at the start of a dwell time with a minimum of 20 μs & when a signal is above an Energy Detect (ED) level/threshold, then the frequency may be skipped and is not counted, is mentioned and also when using LBT based DAA, if a signal is detected, a jump may be made to the next frequency in the hopping sequence provided the time for a maximum dwell time is respected, is mentioned), and responsive to a successful first LBT procedure, transmit on the first channel bandwidth during a first channel occupancy time (COT) according to at least one other parameter of the first set of parameters (see para [0118] wherein the eNB may perform an LBT 702 & the eNB may then transmit for the duration of the frame, is mentioned and also see para [0112]).
Regarding claim 27, YERRAMALLI et al. further teach the device of claim 26, wherein the at least one parameter is associated with a contention window size or a duration of the COT (see paragraphs [0112] wherein the device may perform eCCA with 1 to 5% of a channel occupancy time (COT), is mentioned and also see para [0113]).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 5, 6, 7, 16, 20, 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over YERRAMALLI et al. (US Pub. No: 2018/0124770 A1) in view of Lei et al. (US Pub. No: 2019/0190668 A1).
	Regarding claim 1, YERRAMALLI et al. teach a method for wireless communications (see Abstract and Fig.6), comprising: performing a first listen before talk (LBT) procedure on a channel bandwidth using a first energy detection (ED) threshold (see para [0012] wherein the UE transmits uplink transmissions in a plurality of transmission units and hops frequency bands in a first pattern across frames based on a base station hopping pattern, is mentioned, see para [0013] wherein the uplink transmission may be received from the user equipment in the narrowband within the corresponding channel occupancy of the base station in each frame & the base station may comprise a wideband base station (that includes channel bandwidth), is mentioned and also see para [0112] wherein for LBT based DAA, a CCA may be based on a 0.2% observation period at the start of a dwell time with a minimum of 20 μs & when a signal is above an Energy Detect (ED) level/threshold, then the frequency may be skipped and is not counted, is mentioned and also when using LBT based DAA, if a signal is detected, a jump may be made to the next frequency in the hopping sequence provided the time for a maximum dwell time is respected, is mentioned), the first ED threshold being associated with a transmission bandwidth that is narrower than the channel bandwidth (see para [0013] wherein the uplink transmission may be received from the user equipment in the narrowband within the corresponding channel occupancy of the base station in each frame & the base station may comprise a wideband base station (that includes channel bandwidth), is mentioned and also see para [0112] wherein ED threshold, is mentioned and also see para [0120]); and responsive to a successful first LBT procedure, transmitting on the transmission bandwidth according to a frequency hopping pattern during a first channel occupancy time (COT) (see para [0118] wherein the eNB may perform an LBT 702 & the eNB may then transmit for the duration of the frame, is mentioned and also see para [0112]). 
	YERRAMALLI et al. is silent in teaching the above method for wireless communications comprising the frequency hopping pattern comprising a first resource allocation and a second resource allocation different from the first resource allocation.
	However, Lei et al. teach a method for wireless communications (see Abstract) comprising the frequency hopping pattern comprising a first resource allocation and a second resource allocation different from the first resource allocation (see Fig.11 and para [0116] wherein a frequency hopping pattern where each frequency interlace 920 is frequency-shifted from one time period 904 to another time period 904, the use of frequency hopping may improve transmission performance of random access preamble signals and/or scheduling request signals and the frequency hopping allow a UE to transmit a preamble random access signal in each time period 904 using a different set of tones (that includes and equivalent to the frequency hopping pattern comprising a first resource allocation and a second resource allocation different from the first resource allocation), is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method for wireless communications of YERRAMALLI et al. to include the frequency hopping pattern comprising a first resource allocation and a second resource allocation different from the first resource allocation, disclosed by Lei et al. in order to provide an effective mechanism for efficiently performing subband-based random access and/or subband-based scheduling request in a network operating over a frequency spectrum shared by multiple network operating entities in wireless networking system.
Regarding claim 5, YERRAMALLI et al. and Lei et al. together teach the method of claim 1.
YERRAMALLI et al. further teach the method of claim 1, wherein the frequency hopping pattern occupies a portion of the channel bandwidth (see para [0112] wherein when using LBT based DAA, if a signal is detected, a jump may be made to the next frequency in the hopping sequence provided the time for a maximum dwell time is respected, is mentioned and also see para [0141]).
	Regarding claim 6, YERRAMALLI et al. further teach the method of claim 5, wherein the transmission bandwidth is narrower than the channel bandwidth by a predetermined threshold (see Fig.11 and para [0141] wherein the UE hops NB frequency channels within the base station bandwidth for the base station's channel occupancy during the frame, is mentioned); wherein the first LBT procedure comprises an LBT exempt procedure (see para [0112] wherein when using LBT based DAA, if a signal is detected, a jump may be made to the next frequency in the hopping sequence provided the time for a maximum dwell time is respected (that can include LBT exempt procedure), is mentioned).
Regarding claim 7, YERRAMALLI et al. and Lei et al. together teach the method of claim 1.
Lei et al. further teach the method of claim 1, further comprising determining whether a collision has occurred with respect to at least one of the first resource allocation or the second resource allocation (see para [0053] wherein the BSs 105 and the UEs 115) may perform medium sensing (e.g., listen-before-talk (LBT) or clear channel assessment (CCA)) prior to transmissions in the spectrum to avoid or minimize collisions with other nodes (that can include determining whether a collision has occurred with respect to at least one of the first resource allocation or the second resource allocation) sharing the spectrum, is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 16, YERRAMALLI et al. teach a device for wireless communications (see Abstract and Figures 6 &14/device), comprising: a processor (see Fig.14, processor 1404); memory in electronic communication with the processor (see Fig.14, memory 1406); and instructions stored in the memory, wherein the instructions are executable by the processor (see Fig.14 and para [0163]) to: perform a first listen before talk (LBT) procedure on a channel bandwidth using a first energy detection (ED) threshold (see para [0012] wherein the UE transmits uplink transmissions in a plurality of transmission units and hops frequency bands in a first pattern across frames based on a base station hopping pattern, is mentioned, see para [0013] wherein the uplink transmission may be received from the user equipment in the narrowband within the corresponding channel occupancy of the base station in each frame & the base station may comprise a wideband base station (that includes channel bandwidth), is mentioned and also see para [0112] wherein for LBT based DAA, a CCA may be based on a 0.2% observation period at the start of a dwell time with a minimum of 20 μs & when a signal is above an Energy Detect (ED) level/threshold, then the frequency may be skipped and is not counted, is mentioned and also when using LBT based DAA, if a signal is detected, a jump may be made to the next frequency in the hopping sequence provided the time for a maximum dwell time is respected, is mentioned), the first ED threshold being associated with a transmission bandwidth that is narrower than the channel bandwidth (see para [0013] wherein the uplink transmission may be received from the user equipment in the narrowband within the corresponding channel occupancy of the base station in each frame & the base station may comprise a wideband base station (that includes channel bandwidth), is mentioned and also see para [0112] wherein ED threshold, is mentioned and also see para [0120]), and responsive to a successful first LBT procedure, transmit on the transmission bandwidth according to a frequency hopping pattern during a first channel occupancy time (COT) (see para [0118] wherein the eNB may perform an LBT 702 & the eNB may then transmit for the duration of the frame, is mentioned and also see para [0112]). 
YERRAMALLI et al. is silent in teaching the above device for wireless communications comprising the frequency hopping pattern comprising a first resource allocation and a second resource allocation different from the first resource allocation.
	However, Lei et al. teach a device for wireless communications (see Abstract and Fig.3) comprising the frequency hopping pattern comprising a first resource allocation and a second resource allocation different from the first resource allocation (see Fig.11 and para [0116] wherein a frequency hopping pattern where each frequency interlace 920 is frequency-shifted from one time period 904 to another time period 904, the use of frequency hopping may improve transmission performance of random access preamble signals and/or scheduling request signals and the frequency hopping allow a UE to transmit a preamble random access signal in each time period 904 using a different set of tones (that includes and equivalent to the frequency hopping pattern comprising a first resource allocation and a second resource allocation different from the first resource allocation), is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above device for wireless communications of YERRAMALLI et al. to include the frequency hopping pattern comprising a first resource allocation and a second resource allocation different from the first resource allocation, disclosed by Lei et al. in order to provide an effective mechanism for efficiently performing subband-based random access and/or subband-based scheduling request in a network operating over a frequency spectrum shared by multiple network operating entities in wireless networking system.
Regarding claim 20, YERRAMALLI et al. and Lei et al. together teach the device of claim 16.
YERRAMALLI et al. further teach the device of claim 16, wherein the frequency hopping pattern occupies a portion of the channel bandwidth (see para [0112] wherein when using LBT based DAA, if a signal is detected, a jump may be made to the next frequency in the hopping sequence provided the time for a maximum dwell time is respected, is mentioned and also see para [0141]).
Regarding claim 21, YERRAMALLI et al. further teach the device of claim 20, wherein the transmission bandwidth is narrower than the channel bandwidth by a predetermined threshold (see Fig.11 and para [0141] wherein the UE hops NB frequency channels within the base station bandwidth for the base station's channel occupancy during the frame, is mentioned); wherein the first LBT procedure comprises an LBT exempt procedure (see para [0112] wherein when using LBT based DAA, if a signal is detected, a jump may be made to the next frequency in the hopping sequence provided the time for a maximum dwell time is respected (that can include LBT exempt procedure), is mentioned).
Regarding claim 22, YERRAMALLI et al. and Lei et al. together teach the device of claim 16.
Lei et al. further teach the device of claim 16, wherein the instructions are further executable by the processor to determine whether a collision has occurred with respect to at least one of the first resource allocation or the second resource allocation (see para [0053] wherein the BSs 105 and the UEs 115) may perform medium sensing (e.g., listen-before-talk (LBT) or clear channel assessment (CCA)) prior to transmissions in the spectrum to avoid or minimize collisions with other nodes (that can include determining whether a collision has occurred with respect to at least one of the first resource allocation or the second resource allocation) sharing the spectrum, is mentioned) (and the same motivation is maintained as in claim 16).
6.	Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over YERRAMALLI et al. (US Pub. No: 2018/0124770 A1) in view of Lei et al. (US Pub. No: 2019/0190668 A1) and further in view of Babaei et al. (US Pub. No: 2019/0075563 A1).
Regarding claims 8 and 23, YERRAMALLI et al. and Lei et al. together teach the method/device of claims 7 and 22 respectively.
	YERRAMALLI et al. and Lei et al. together yet are silent in teaching the method/device of claims 7 and 22, further comprising/wherein the instructions are further executable by the processor to, responsive to determining/determination that the collision has occurred, adjusting/adjust a contention window for a subsequent LTB procedure to be performed on the channel bandwidth.
	However, Babaei et al. teach a method/device (see Abstract and Fig.4) further comprising/wherein the instructions are further executable by the processor to, responsive to determining/determination that the collision has occurred, adjusting/adjust a contention window for a subsequent LTB procedure to be performed on the channel bandwidth (see para [0172] wherein random number N may be employed in the LBT procedure to determine the duration of time that the channel is sensed to be idle before the transmitting entity transmits on the channel, in an example, Category 4 (e.g. LBT with random back-off with a contention window of variable size) may be implemented, is mentioned and also see para [0176]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/device for wireless communications of YERRAMALLI et al. and Lei et al. to further include responsive to determining that the collision has occurred, adjusting a contention window for a subsequent LTB procedure to be performed on the channel bandwidth, disclosed by Babaei et al. in order to provide an effective mechanism for efficiently enabling operation of carrier aggregation and also providing resource selection and HARQ feedback determination in a multicarrier communication system.
7.	Claims 9, 10, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over YERRAMALLI et al. (US Pub. No: 2018/0124770 A1) in view of Lei et al. (US Pub. No: 2019/0190668 A1) and further in view of SALEM et al. (US Pub. No: 2019/0075581 A1).
	Regarding claims 9 and 24, YERRAMALLI et al. and Lei et al. together teach the method/device of claims 7 and 22 respectively.
	YERRAMALLI et al. and Lei et al. together yet are silent in teaching the method/device of claims 7 and 22, further comprising/wherein the instructions are further executable by the processor to, responsive to determining/determination that the collision has occurred, modifying/modify the frequency hopping pattern for a subsequent COT.
	However, SALEM et al. teach a method/device (see Abstract and Fig.1) further comprising/wherein the instructions are further executable by the processor to, responsive to determining/determination that the collision has occurred, modifying/modify the frequency hopping pattern for a subsequent COT (see para [0152] wherein EDs can apply either a random or a pre-configured occupational bandwidth-compliant (OCB-compliant) frequency-hopping pattern within the time-frequency resources of the sub-band for controlled collisions, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/device for wireless communications of YERRAMALLI et al. and Lei et al. to further include responsive to determining that the collision has occurred, modifying the frequency hopping pattern for a subsequent COT, disclosed by SALEM et al. in order to provide an effective mechanism for efficiently providing grant-free uplink transmissions in unlicensed spectrum of wireless communication system.
Regarding claims 10 and 25, YERRAMALLI et al., Lei et al. and SALEM et al. all together teach the method/device of claims 9 and 24 respectively.
SALEM et al. further teach the method/device of claims 9 and 24, wherein/the instructions executable by the processor to modifying/modify the frequency hopping pattern comprises at least one of: changing a hopping location of at least one of the first resource allocation or the second resource allocation; or changing the transmission bandwidth associated with at least one of the first resource allocation or the second resource allocation (see paragraphs [0150] and [0152]) (and the same motivation is maintained as in claims 9 and 24).
8.	Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over YERRAMALLI et al. (US Pub. No: 2018/0124770 A1) in view of El Hamss et al. (US Pub. No: 2022/0174699 A1).
Regarding claims 15 and 30, YERRAMALLI et al. teach the method/device of claims 11 and 26.
YERRAMALLI et al. is silent in teaching the method/device of claims 11 and 26,  wherein/wherein the instructions executable by the processor to performing/perform the first LBT is successful for a predetermined number of times within an interval and the method further comprising/wherein the instructions are further executable by the processor to switching/switch to a second channel bandwidth wider than the first channel bandwidth for a subsequent channel access.
	However, El Hamss et al. teach a method/device, wherein/wherein the instructions executable by the processor to performing/perform the first LBT is successful for a predetermined number of times within an interval (see para [0064] wherein LBT may be characterized by a number N corresponding to a number of clear idle slots in extended CCA, is mentioned); the method further comprising/wherein the instructions are further executable by the processor to switching/switch to a second channel bandwidth wider than the first channel bandwidth for a subsequent channel access (see paragraphs [0064] wherein LBT may be mandated independently of whether a channel is occupied, and in other cases, immediate transmission, for example, after a switching gap (that includes switching to a second channel bandwidth) may be applied, is mentioned and also see [0071]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/device for wireless communications of YERRAMALLI et al. to include performing the first LBT is successful for a predetermined number of times within an interval and further include switching to a second channel bandwidth wider than the first channel bandwidth for a subsequent channel access, disclosed by El Hamss et al. in order to provide an effective mechanism for efficiently performing a configured grant (CG) uplink (UL) transmission in unlicensed spectrum of wireless communications.
Allowable Subject Matter
9.	Claims 2-4, 13, 14, 17-19, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	YANG et al. (US Pub. No: 2022/0131731 A1) disclose a method of controlling uplink transmission by a user equipment (UE) in a wireless communication system.
	WU (US Pub. No: 2021/0298080 A1) discloses mechanisms relating to receiving a first indication information being used to determine at least one channel access manner in Channel Occupancy Time (COT) of the network device.
11.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	6/18/2022